UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ANGELA D. ESTES,                         
                   Plaintiff-Appellee,
                v.
MERIDIAN ONE CORPORATION;                       No. 99-2662
MEMBER FAX PROGRAM,
INCORPORATED, d/b/a The Fax Pros,
             Defendants-Appellants.
                                         
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                          (CA-99-34-A)

                     Argued: December 6, 2000

                     Decided: March 23, 2001

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Michael Ennis Terry, TERRY & GORE, Nashville, Ten-
nessee, for Appellants. Martin Patrick Hogan, GROMFINE & TAY-
LOR, P.C., Alexandria, Virginia, for Appellee. ON BRIEF: Grady C.
Frank, Jr., Rebecca E. Kuehn, LECLAIR RYAN, Alexandria, Vir-
ginia, for Appellants.
2                   ESTES v. MERIDIAN ONE CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Angela Estes sued Meridian One Corporation and Member Fax
Program, Incorporated (together, "Meridian One") for violating the
Family and Medical Leave Act (FMLA), 29 U.S.C. § 2615(a). A jury
awarded her $1,297.58 in damages, and the district court granted her
motion for attorneys’ fees and costs after reducing the amounts
requested by twenty percent. Meridian One now appeals and we
affirm.

                                 I.

   Meridian One hired Estes on October 15, 1997. While she was
employed by the company, Estes held several different positions,
including those of member sales agent, service manager, and cus-
tomer service administrator. In the sales and service positions Estes
received a base salary and was paid commissions for her sales of
office equipment, service, and equipment maintenance agreements.
Meridian One never disciplined Estes, and her work performance was
satisfactory.

   On March 13, 1998, Estes was diagnosed with breast cancer, and
she promptly informed Meridian One of her condition. Estes had a
mastectomy on May 8, 1998, and reconstructive surgeries on Septem-
ber 25, 1998, and October 8, 1998. She missed several days of work
to recover from the surgeries and expended all of her accrued paid
leave.

   In late November 1998 Estes met with Meridian One’s president,
Terri Sullivan, and other officers of the company to discuss a FMLA
leave of absence. Estes informed them that she needed to take FMLA
leave in January 1999 to undergo additional reconstructive surgery.
Sullivan responded by striking a conference table with her fist and
                     ESTES v. MERIDIAN ONE CORP.                       3
stating, "[D]on’t lay that on me, I am not here to care about your
health, I don’t care about your health. . . . I am not here to care about
your health, I am here to make money for my company. As a matter
of fact, I don’t care about your health."

   After her meeting with Sullivan, Estes experienced adverse treat-
ment at work. In December 1998 Estes was demoted from the posi-
tion of customer service administrator to a sales representative. The
new position had fewer responsibilities than her previous positions,
and the company required her to fulfill demanding sales quotas. On
January 14, 1999, the date Estes started her FMLA leave, Sullivan
stripped Estes of a major account with the U.S. House of Representa-
tives. Although Estes had obtained the lucrative congressional
account and had been told that she was entitled to receive all of the
commissions on the account, Sullivan nevertheless transferred the
account and the rights to obtain commissions to several other employ-
ees.

   Estes filed this action against Meridian One in the U.S. District
Court for the Eastern District of Virginia on January 14, 1999, alleg-
ing several substantive violations of the FMLA. When Sullivan
learned of the suit, she announced to other employees that Estes was
"done." Meridian One subsequently refused to pay Estes commissions
that accrued during the time she was on FMLA leave and failed to
pay her base salary on January 29, 1999. When Estes returned from
FMLA leave on February 12, 1999, she was demoted to dispatcher,
and Meridian One significantly reduced her ability to earn commis-
sions. Although the company employed a janitorial firm to clean its
offices, Sullivan forced Estes to clean her own office while she was
recuperating from her reconstructive surgery. On April 12, 1999,
Estes received another demotion and was assigned to the position of
data entry clerk. In addition, Meridian One’s management staff
repeatedly harassed and threatened Estes. For example, on one occa-
sion in late April or early May 1999 a supervisor told Estes that he
had to leave work early that day so that "he wouldn’t do something
to her." Meridian One finally terminated Estes on June 1, 1999.

   Estes supplemented her complaint in September 1999 to include a
claim that Meridian One retaliated against her for taking FMLA
leave. In addition, Estes sought front pay and commissions, back pay,
4                   ESTES v. MERIDIAN ONE CORP.
and other damages. The case proceeded to trial, and on September 21,
1999, the jury returned a verdict in favor of Estes. The jury answered
the following questions in the affirmative:

       1. Did the Plaintiff Angela Estes show by a preponder-
    ance of the evidence that Defendants discharged or in any
    other manner discriminated against her because of her
    request for leave, or because she used medical leave?

       2. Did the Plaintiff show by a preponderance of the evi-
    dence that Defendants discharged or in any other manner
    discriminated against her because she filed a lawsuit under
    the FMLA on January 14, 1999, in the U.S. District Court
    for the Eastern District of Virginia?

Question 3 of the verdict form related to damages, and the jury
awarded Estes damages in only one category — "unpaid commis-
sions." The $1,297.58 awarded for this category represented the com-
missions that Meridian One failed to pay Estes while she was on
FMLA leave from January 14, 1999, to February 12, 1999. The jury
found that Estes was not entitled to any damages in the categories of
"lost wages" and "interest." After the verdict Estes moved pursuant to
29 U.S.C. § 2617(a)(3) for an award of $88,388.75 in attorneys’ fees
and $6,727.29 in costs. Meridian One cross-moved pursuant to Fed.
R. Civ. P. 50(b) for judgment as a matter of law, challenging the
jury’s verdict. In the alternative, Meridian One asked the court to
deny or reduce Estes’s request for attorneys’ fees and costs.

   The district court denied Meridian One’s motion for judgment as
a matter of law. See Estes v. Meridian One Corp., 77 F. Supp. 2d 722,
724 (E.D. Va. 1999). Meridian One argued to the district court that
an employee does not have the right to recover commissions that are
earned while the employee is on FMLA leave. The court, however,
disagreed and held that an employee like Estes could recover earned
commissions under the FMLA. The court noted that 29 U.S.C.
§ 2617(a)(1)(A)(i)(I) provides that "[a]ny employer who violates [the
FMLA] shall be liable to any eligible employee affected for damages
equal to the amount of any wages, salary, employment benefits, or
other compensation denied or lost to such employee by reason of the
violation." The district court determined that the commissions were
                     ESTES v. MERIDIAN ONE CORP.                       5
properly awarded as damages because they constituted "other com-
pensation" under 29 U.S.C. § 2617(a)(1)(A)(i)(I). See Estes, 77 F.
Supp. 2d at 726. In addition, the court held that FMLA’s implement-
ing regulations allow employees to recover commissions that are
earned prior to or during FMLA leave. 29 C.F.R. § 825.215(c)(2) pro-
vides that a "monthly production bonus . . . does require performance
by the employee. If the employee is on FMLA leave during any part
of the period for which the bonus is computed, the employee is enti-
tled to the same consideration for the bonus as other employees on
paid or unpaid leave (as appropriate)." The district court concluded
that Estes’s commissions were the equivalent of a monthly production
bonus because Meridian One’s commissions were paid to employees
based on the employees’ monthly sales record. See Estes, 77 F. Supp.
2d at 726. The court noted that Estes had earned the commissions,
thereby fulfilling the regulation’s "performance" requirement. The
court also stated that the evidence demonstrated that Meridian One
paid earned commissions to employees who were on paid and unpaid
leave. Thus, the court concluded that Estes should have received the
same consideration for the commissions as Meridian One’s other
employees. See id. at 727.

   In concluding that the jury’s award of damages was sustainable, the
district court also recognized that there was sufficient evidence for the
jury to find that Meridian One’s actions were unlawful under the
FMLA. According to the court, Estes "succeeded in ‘persuading the
[jury] that a discriminatory reason more likely motivated’ [Meridian
One’s] personnel actions against [her]." Id. at 727 (quoting Tex. Dep’t
of Comty. Affairs v. Burdine, 450 U.S. 248, 256 (1981)). The court
specifically noted that Meridian One’s proffered justifications for its
actions "were essentially ‘unworthy of credence’ and served as a pre-
text for [its] actual motivation." Id. (quoting Burdine, 450 U.S. at
256).

   The district court then awarded Estes attorneys’ fees and costs. In
assessing the request for fees and costs, the court performed the
twelve-factor analysis set out in Barber v. Kimbrell’s Inc., 577 F.2d
216, 226 (4th Cir. 1978). The court found that the case was exception-
ally difficult and that Estes’s lawyer spent many hours working on her
behalf. The court also noted that her lawyer’s hourly rate of $175.00
was reasonable and that he accurately accounted for the work he per-
6                    ESTES v. MERIDIAN ONE CORP.
formed. See Estes, 77 F. Supp. 2d at 728-29. Nevertheless, the district
court recognized that it had the discretion to adjust the fee award to
account for the limited success of the litigation. See id. at 729 (citing
McDonnell v. Miller Oil Co., 134 F.3d 638, 641 (4th Cir. 1998)).
Meridian One argued that the district court should reduce the fees to
reflect Estes’s limited damages award of $1,297.58. (In her complaint
Estes had requested front pay and commissions, back pay, and other
damages, but the jury only awarded the commissions as damages.)
The court agreed with Meridian One to some extent and reduced the
award of attorneys’ fees and costs by twenty percent. Specifically, the
district court awarded Estes $70,711.00 in attorneys’ fees and
$5,381.83 in costs. See id. Meridian One now appeals the denial of
its Fed. R. Civ. P. 50(b) motion and the district court’s award of attor-
neys’ fees and costs.

   We review de novo the denial of Meridian One’s motion for judg-
ment as a matter of law, viewing the evidence in the light most favor-
able to Estes and drawing all reasonable inferences in her favor. See
Brice v. Nkaru, 220 F.3d 233, 237 (4th Cir. 2000). Judgment as a mat-
ter of law is appropriate only when "there is no legally sufficient evi-
dentiary basis for a reasonable jury to find for" the nonmoving party.
Fed. R. Civ. P. 50(a)(1). Although we must review the record as a
whole, "‘[c]redibility determinations, the weighing of evidence, and
the drawing of legitimate inferences from the facts are jury functions,
not those of a judge.’" Reeves v. Sanderson Plumbing Prods., 120 S.
Ct. 2097, 2110 (2000) (quoting Anderson v. Liberty Lobby, 477 U.S.
242, 255 (1986)). We review the district court’s award of attorneys’
fees for an abuse of discretion. See McDonnell v. Miller Oil Co., 134
F.3d 638, 640 (4th Cir. 1998). A district court abuses its discretion
when it makes an error of law and is "clearly wrong." Id.

                                   II.

   After considering the joint appendix, the parties’ briefs, and the
oral arguments of counsel, we are persuaded that the district court
reached the correct results. Specifically, the district court properly
denied Meridian One’s Rule 50(b) motion because the evidence was
sufficient to support the jury’s award of damages for unpaid commis-
sions. Moreover, the district court did not abuse its discretion in
awarding fees and costs to Estes in the amounts designated. We there-
                     ESTES v. MERIDIAN ONE CORP.                      7
fore affirm substantially on the reasoning of the district court. See
Estes v. Meridian One Corp., 77 F. Supp. 2d 722 (E.D. Va. 1999).

   One issue does merit further discussion. Meridian One argues on
appeal that Estes did not "earn" the $1,297.58 in commissions that the
jury awarded to her. Meridian One points out that 29 U.S.C.
§ 2617(a)(1)(A)(i)(I) only entitles an employee to recover earned
"compensation." The company claims that Estes could not earn com-
missions because she did not have any contractual right to receive
them. The jury’s damages award was therefore improper, according
to Meridian One.

   Estes offered evidence at trial to establish that she earned the com-
missions represented by the jury’s damages award. She introduced a
list of invoices reflecting sales that were made while she was on
FMLA leave. The list indicated that the invoiced sales generated sev-
eral thousand dollars in employee commissions. Estes also introduced
her named account list, which included the names of 250 clients that
she serviced on a regular basis. Estes testified that she had an agree-
ment with Meridian One to receive commissions on sales that she
worked on or on any sales that had been made to a client on her
named account list. Estes further testified that she in fact earned the
commissions for the sales on the invoice list because she either had
performed work in preparation for the sales or the sales had been
made to clients who were on her named account list. In addition,
Estes testified (and presented documentary evidence) that other
employees had received commissions on their named accounts
regardless of whether they were on paid or unpaid leave.

  Meridian One emphasizes on appeal that Terri Sullivan, the com-
pany president, testified that Estes was not entitled to receive the
commissions on the invoice list. Sullivan claimed at trial that Estes’s
named account list included only three clients and that Estes did not
perform any work on the sales reflected on the invoice list.

   The issue of whether Estes earned the $1,297.58 in commissions
was put squarely to the jury in the following instruction from the dis-
trict court:

      In this case one of the questions you must decide is
    whether Ms. Estes is entitled to any unpaid commissions.
8                    ESTES v. MERIDIAN ONE CORP.
    Specifically, you must decide whether Ms. Estes has shown
    by a preponderance of the evidence that she:

           (1) Was entitled to commissions under the com-
         pensation plan while working and on leave;

            (2) That she earned commissions under that
         plan;

            (3) That she was not paid earned commissions;

            And (4), if she is entitled to recover commis-
         sions, what amount of unpaid commissions is she
         entitled to recover?

The jury answered this question in favor of Estes by specifically
awarding her $1,297.58 for "unpaid commissions."

   In seeking to have the judgment set aside, Meridian One in effect
asks us to reject Estes’s testimony and to accept Sullivan’s. Meridian
One misunderstands the scope of our review. Weighing evidence and
assessing the credibility of witnesses were functions for the jury. Our
role is limited to reviewing the record to determine whether there is
a "legally sufficient evidentiary basis for a reasonable jury to find" in
favor of Estes. Fed. R. Civ. P. 50(a)(1). After reviewing the record,
we conclude that there was a sufficient evidentiary basis for the jury
to find that Estes was entitled to $1,297.58 in unpaid commissions.

  Accordingly, we affirm the judgment and the district court’s order
awarding fees and costs.

                                                            AFFIRMED